Title: From James Madison to Joseph St. Leger D’Happart, 8 May 1806 (Abstract)
From: Madison, James
To: St. Leger d’Happart, Joseph


                    § To Joseph St. Leger D’Happart. 8 May 1806, Department of State. “Your letter of the 10th. ult. was duly received. Mr. Clarkson was not Consul at St. Kitts, but only Agent of the Navy Department. Were it indeed otherwise, no principle occurs, which would impose upon the UStates any responsibility for the alledged breach of confidence by him. With respect to the capture by the British of the Ship Isis, it can be only observed that an appeal from the condemnation at Newfoundland is the remedy which it is incumbent on you to pursue.”
                